| Case 01

TXN 127

39517-sgj7 Doc 292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 1of11

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

In Re: Nortex Drug Distributors, Inc.
Case No.: 01-39517-SGJ-7

Debtor(s)

 

CR 6G CO? 6? COD ID

APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

Comes now the undersigned, to make application for an order directing payment of unclaimed funds
now on deposit in the Treasury of the United States. Claimant isa _x creditor debtor (check one)
in the above captioned bankruptcy case and on whose behalf these funds were deposited.

 

 

1. | Name of Claimant(s) Tarrant County

 

Name and Title of Authorizing Wendy Burgess
2, | Officer or Representative Tax Avgesan Collector
(f Claimant is an individual, skip Tarrant County
to Question No. 3)

 

3. | Current Mailing Address 100 E. Weatherford Street
Fort Worth, TX 76196

 

4. | Telephone Number 817-884-1100

 

5. | SS# (last 4 digits only) or EIN #

 

 

 

6. | Amount Being Claimed $13,048.30

 

 

 

 

IL, Wendy Burgess do hereby state under penalty of perjury that I am legally
entitled to claim these funds for whom the unclaimed funds were deposited into the treasury in the above
referenced bankruptcy case. I certify to the best of my knowledge that all information submitted in support
of this claim is true and correct.

Date q -CT£2O

 

 

Notary Public Y
In and for the State of TL

 

  
     

My commission expires | 12.91

 
 

o} Notary 1D #4576890
7 Commission Exp. JAN. 12, 2021
Case 01-39517-sgj7 Doc 292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 2of11

CERTIFICATE OF SERVICE

In accordance with 28 U.S.C. § 2042, the undersigned hereby certifies that on the date
designated below, a true and correct copy of the foregoing application with all required attachments was
mailed to:

Office of the United States Attorney
Attn: Unclaimed Funds

1100 Commerce Street, 3 Floor
Dallas, TX 75242

Date:__A/4/ Apa CNMandn Qangn

Claimant’s Sienftyre
"Case 01-39517-sgj7 Do¢-292 Filed 09/08/20 Entered 09/08/20 4:41:33 Page 3 of 11

a

*

 

 

 

 

 

 

 

 

 

 

 

D\ mo

UNITED STATES BANKRUPTCY COURT PROOF OF CLAIM S=](O))Je yh ts =
NORTHERN DISTRICT OF TEXAS a (Secured) —
DALLAS DIVISION oe » O2MARY] PM 4: 37
In Re: NORTEX DRUG DISTRIBUTORS INC Case Number: 01-39517-11 £8. 8
Chapter: 11 hae Sa MRUPTCY COURT
Name of Creditor: OFFICE OF THE CLERR

TARRANT COUNTY [] Check if you are aware that DALLAS, TEXAS

anyone else has filed a proof of

Name/Address Where Notices Should Be Sent: claim relating to your claim.

Elizabeth Weller [] Check if you have never

LINEBARGER GOGGAN BLAIR received any notices from the

PENA & SAMPSON, LLP bankruptcy court in this case.

2323 BRYAN ST 1720 UNIVISION CTR ns

DALLAS, TX 75201-2644 [J Check if the address differs

from the address on the envelope

Telephone No:  (214)880-0089 sent to you by the court. court use only

Facsimile: (214)253-2558

Email: dallas.bankruptcy@publicans.com
Number by which creditor identifies debtor: |_| replaces

This claim | | amends a previously filed claim, dated: |
See Attached Exhibits supplements = :
1. BASIS FOR CLAIM: AD VALOREM TAXES
2. DATE DEBT WAS INCURRED: January 1 of each tax year, pursuant to Sections 32.01 and 32.07 of
the Texas Property Tax Code.

 

3. CLASSIFICATION OF CLAIM: Secured claim to extent of collateral value. Unsecured Priority claim
(11 U.S.C. 507 (a)(8)] to extent of any shortfall in collateral value and for personal
. liability. Secured by Tax Lien §§ 32.01 and 32.05 of the Texas Property Tax Code.
4. TOTAL AMOUNTS OF CLAIM: $__—(0.00 + $176,362.55 + $0.00 = §$ 17636255

 

(Unsecured) _ (Secured) (Priority) (Total)

Plus interest accruing at 12% per annum pursuant to Texas Property Tax Code §33.01 as allowed under 11 U.S.C. §506(b)

 

Make checks payable to: TARRANT COUNTY

Mail payments to:
2323 BRYAN ST 1720 UNIVISION CTR
DALLAS, TX 75201-2644

 

 

5. CREDITS AND SETOFFS: The amount of the payments on this claim has been credited and deducted
for the purpose of making this proof of claim. In filing this claim,
claimant has deducted all amounts that claimant owes to debtor.
6. SUPPORTING DOCUMENTS: _ Attached court use only

 

 

DATE: MAR 04, 2002.

Elizabeth Weller

TX Bar I.D. 00785514
Monica McCoy-Purdy

TX Bar I.D. 00788003
Michael W. Deeds

TX Bar I.D. 05635450
Penalty for presenting fraudulent claim: Fine up to $500,000 or imprisonment up to 5 years, dr both. 18 U.S.C. 8§ 152, 357]

 

 

 

 

 
Case 01-39517-sgj7 Doc .292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 4 of 11

SERVER: TAXSRV02 PRINT DATE: 4/2002 9:28:44 AM PAGE 1
DATABASE: THXOFFICE >
USER; dtdal RUN DATE: 11/13/2001

wna ee nee ee eee eee ee eee ACCOUNT INFORMATION a eee neon - 5 one enn eee ee

ACCOUNT NUMBER: 00010175172 APPRAISAL DIST: P
LEGAL: DRUG EMPORIUM #17 OWNER: NEW PLANO DRUG "S" Corp
BUSINESS PERSONAL=:PROPERTY 1021 N CENTRAL EXPY '

PLANO, TX 75075~8806

wees eee SS - see STATUS INFORMATION ween enn ee eee eee

APPRAISED VAL: 1,241,369 START DEFERRAL: VOLUME: 0
LAND VAL: 0 END DEFERRAL: _ PAGE: 0
IMPROVEMENT VAL; 0 AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE
YEAR BUILT: 0 SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00
ROLL CODE: P
EXEMPTION CODES: ‘ 7
FIDUCIARY CODES:
LOCATION: 0000800 E ROAD TO SIX FLAGS ST LAST PAYMENT ON: 01/31/2000
won eee ee nee eee ne eee eee ACCOUNT RECEIVABLES - FISCAL VALUES ----------------------------_
TYPE REC. BAL PEN. DUE INT. DUE ATTY FEE TOTAL DUE " PAID REFUND
*2002
220 Levy 3,412.10. 0.00 0.00 0.00 3,411.10 0.00 0.00
224 Levy 2,905.67 0.00 0.00 0.00 2,905.67 0.00 0.00
225 Levy 1,320.94 0.00 0.00 0.00 1,320.94 0.00 0.00
SUB TOTAL 7,637.71 0.00 0.00 0.00 7,637.71 0.00 0.00
*2000 . .
220 Levy 3,438.79 240.72 68.78 0.00 3,748.29 . 0.00 0.00
224 Levy 2,929.27 205.05 58.59 0.00 3,192.91 0.00 0.00
225 Levy 1,331.67 93.22 26.63 0.00 1,451.52 0.00 0.00
SUB TOTAL 7,699.73 538.99 154.00 0.00 8,392.72 0.00 0.00
TOTAL 15,337.44 538.99 154.00 0.00 16,030.43 0.00 0.00
Case 01-39517-sgj7 Doc 292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 5of11

SERVER: TAXSRV02 PRINT DATE: 4/2002 9:43:56 AM \ PAGE 1
DATABASE: TAXOFFICE
USER: dtdal RUN DATE: 11/14/2001 *
a een ne een nee n nn een eee ACCOUNT INFORMATION woe e n-ne een eee
ACCOUNT NUMBER: 00009237992 ~ APPRAISAL DIST: P
LEGAL: DRUG EMPORIUM, #4 , OWNER: NORTEX DRUG DISTRIBUTORS INC
BUSINESS PERSONAL, PROPERTY 1021 N CENTRAL EXPY
PLANO, TX 75075-8806
orto tee tree eo nee eee nee eee eens STATUS INFORMATION = --------+--+--------~---- +8 _
APPRAISED VAL: 1,108,586 START DEFERRAL: VOLUME: 0
LAND VAL: 0 END DEFERRAL: PAGE: 0
IMPROVEMENT VAL: Q AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE
YEAR BUILT: 0 SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00

ROLL CODE: P

EXEMPTION CODES: ‘
FIDUCIARY CODES:

LOCATION: 0000770 W BEDFORD EULESS RD LAST PAYMENT ON: 01/31/2000

TYPE REC. BAL . PEN. DUE INT. DUE ATTY FEE TOTAL DUE - PAID REFUND

*2001
028 Levy §,554.02 0.00 0.00 0.00 5,554.02 0.00 0.00
220 Levy 3,046.23 0.00 0.00 0.00 3,046.23 0.00 0.00
224 Levy 2,594.87 0.00 0.00 0.00 2,594.87 0.00 0.00
225 Levy 1,179.65 0.00 0.00 0.00 1,179.65 0.00 0.00
916 Levy 18,324.93 9.00 0.00 0.00 18,324.93 0.00 0.00
SUB TOTAL 30,699.70 0.00 0.00 0.00 30,699.70 0.00 0.00

*2000
028 Levy 6,476.55 453.36 129.53 0.00 7,089.44 0.00 0.00
220 Levy 3,482.70 243.79 69.65 0.00 3,796.14 0.00 0.00
224 Levy 2,966.66 207.67 59.33 0.00 3,233.66 0.00 0.00
225 Levy 1,348.67 94.41 26.97 0.00 1,470.05 0.00 0.00
916 Levy 21,261.07 1,488.27 425.22 0.00 23,174.56 0.00 0.00
SUB TOTAL 35,535.65 2,487.50 710.70 0.00 38,733.85 0.00 0.00
TOTAL 66,235.35 2,487.50 710.70 0.00 69,433.55 0.00 0.00
Case 01-39517-sgj7 Doc. 292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 6 of 11

SERVER: TAXSRV02 PRINT DATE: ./09/2002 4:38:23 PM PAGE 1
DATABASE: TAXOFFICE .
USER: dtdal RUN DATE: 10/15/2001
awe ween nee e ee eee +e Witenes ACCOUNT INFORMATION wetter rene ne ee ee ee
ACCOUNT NUMBER: 00009517359 APPRAISAL DIST: P
LEGAL: DRUG EMPORIUM, #7. OWNER: NORTEX DRUG DISTRIBUTORS INC
BUSINESS PERSONAL PROPERTY 1021 N CENTRAL EXPY
PLANO, TX 75075-8806
ween nn enn nn ene eee eee eee ee STATUS INFORMATION wr enn eee - nn eee ee ee
APPRAISED VAL: 1,167,199 START DEFERRAL: VOLUME; 0
LAND VAL: 0 END DEFERRAL: PAGE: 0
IMPROVEMENT VAL: 0 AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE
YEAR BUILT: 0 SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00
ROLL CODE: P
“N
EXEMPTION CODES:
FIDUCIARY CODES: .
LOCATION: 0006242 HULEN BEND BLVD LAST PAYMENT ON: 01/31/2000

won ee ee neon nee - eee ee eee ACCOUNT RECEIVABLES - FISCAL VALUES ------------------- ~~~.

TYPE REC. BAL PEN. DUE INT. DUE ATTY FEE TOTAL DUE PAID REFUND

*2001
026 Levy 10,096.27 0.00 0.00 0.00 10,096.27 0.00 0.00
220 Levy 3,207.29 0.00 0.00 0.00 3,207.29 0.00 0.00
223 Levy 233.44 0.00 0.00 0.00 233.44 0.00 0.00
224 Levy 2,732.06 0.00 0.00 0.00 2,732.06 0.00 0.00
225 Levy 1,242.02 0.00 0.00 0.00 1,242.02 0.00 0.00
912 Levy 19,912.41 ’ 0.00 0.00 0.00 19,912.42 0.00 0.00
SUB TOTAL 37,423.49 0.00 0.00 0.00 37,423.49 0.00 0.00

*2000
026 Levy 9,887.95 692.16 197.76 0.00 10,777.87 0.00 0.00
220 Levy 3,105.21 217.36 62.10 0.00 3,384.67 0.00 0.00
223 Levy 226.01 15.82 4.52 0.00 246.35 0.00 0.00
224 Levy 2,645.11 185.16 52.90 0.00 2,883.17 0.00 0.00
225 Levy 1,202.49 84.17 24.05 0.00 1,310.71 0.00 0.00
912 Levy 19,278.69 1,349.51 385.57 0.00 21,013.77 0.00 0.00
SUB TOTAL 36,345.46 2,544.18 726.90 0.00 39,616.54 0.00 0.00
TOTAL 73,768.95 2,544.18 726.90 0.00 77,040.03 0.00 0.00
Case 01-39517-sgj7 Doc-2g2 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 7 of 11

SERVER: TAXSRVO2 PRINT DATE: . 09/2002 4:39:17 PM 7 PAGE 1
DATABASE: TAXOFFICE a
USER: dtdal RUN DATE: 10/15/2001

wee een ne een nn ne en eee ee en ene ne ACCOUNT INFORMATION wenn nee eee

ACCOUNT NUMBER: 00009561129 APPRAISAL DIST: P
LEGAL; DRUG EMPORIUM, #9... OWNER: NORTEX DRUG DISTRIBUTORS INC
BUSINESS PERSONAL PROPERTY 1021 N. CENTRAL EXPY

PLANO, TX 75075-8806

were ee tee eee eee een en ene eee STATUS INFORMATION wenn nn ne eee nen eee

APPRAISED VAL: 963,359 START DEFERRAL: VOLUME: 0
LAND VAL: 0 END DEFERRAL: PAGE: 0
IMPROVEMENT VAL: 0 AG DEFERRAL: MAP NUMBER:
DEED DATE: ACRES: 0.000000 FROZEN YEAR: NONE
YEAR BUILT: 0 SQUARE FOOTAGE: 0 FROZEN YEAR AMT: $0.00

ROLL CODE: P

EXEMPTION CODES:
FIDUCIARY CODES: .
s

LOCATION: 0006900 RIDGMAR MEADOW RD LAST PAYMENT ON: 01/31/2000

TYPE REC. BAL PEN. DUE INT. DUE ATTY FEE TOTAL DUE PAID REFUND
*2001
220 Levy 2,647.17 0.00 0.00 0.00 2,647.17 0.00 0.00
223 Levy 192.67 0.00 0.00 0.00 192.67 0.00 0.00
224 Levy 2,254.93 0.00 0.00 0.00 2,254.93 0.00 9.00
225 Levy 1,025.22 0.00 0.00 0.00 1,025.11 0.00 0.00
SUB TOTAL 6,119.88 0.00 9.00 0.00 6,119.88 0.00 0.00
*2000
220 Levy 3,070.98 214.97 61.42 0.00 3,347.37 9.00 0.00
223 Levy 223.52 15.65 4.47 0.00 243.64 0.00 0.00
224 Levy 2,615.95 183.12 52.32 0.00 2,851.39 0.00 0.00
225 Levy 1,189.23 83.25 23.78 0.00 1,296.26 0.00 0.00
SUB TOTAL 7,099.68 496.99 141.99 0.00 7,738.66 0.00 0.00

TOTAL 13,219.56 496.99 141.99 0.00 13,858.54 0.00 0.00
Case 01-39517-sgj7 Doc 292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 8 of11

In Re NORTEX DRUG Northern District of Texas
DISTRIBUTORS, INC. Dallas Division

Case No. 01-39517-SGJ-7
STATE OF TEXAS )
COUNTY OF TARRANT )

AFFIDAVIT

BEFORE ME, THE UNDERSIGNED AUTHORITY, A NOTARY PUBLIC IN AND FOR
TARRANT COUNTY, TEXAS, PERSONALLY APPEARED WENDY BURGESS, WHO HAVING
BEEN FIRST DULY SWORN UPON HER OATH DID STATE AS FOLLOWS:

"MY NAME IS WENDY BURGESS. I AM OVER THE AGE OF FIGHTEEN (18) AND
I HAVE NEVER BEEN CONVICTED OF A FELONY. I AM FULLY COMPETENT TO MAKE
THIS AFFIDAVIT. I AM ABLE TO SWEAR, AS I DO HEREBY SWEAR THAT ALL
STATEMENTS MADE HEREIN ARE TRUE AND CORRECT AND BASED ON PERSONAL
KNOWLEDGE .

"I AM EMPLOYED AS THE TAX ASSESSOR-COLLECTOR FOR THE TARRANT COUNTY
TAX OFFICE, TARRANT COUNTY, TEXAS. I HAVE THE AUTHORIZATION AND CAPACITY
TO EXECUTE THE APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS ON BEHALF OF
TARRANT COUNTY.”

AFFIANT FURTHER SAITH NOT.

  

SSESSOR-COLLECTOR
TARRANT COUNTY TAX OFFICE

BEFORE ME, THE UNDERSIGNED AUTHORITY ON THIS DAY PERSONALLY
APPEARED WENDY BURGESS, KNOWN TO ME TO BE THE TAX ASSESSOR-COLLECTOR FOR
TARRANT COUNTY, AND ACKNOWLEDGED TO ME THAT SHE EXECUTED THE ABOVE AND
HAS AUTHORITY TO ACT FOR AND ON BEHALF OF THE REFERENCED TAXING
AUTHORITIES.

nd

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE ON THIS oa ~ DAY OF
—aplinber, 2020.
Ops were l. Deegztts
NOTARY PUBLIC ,| STATE OF TEXAS

  
   
 

g CHARLOTTE. TACKETT} «MY COMMISSION-EprRES: _/. /3-. 2.
(. Notary Public-State of Texas
a. Notary ID #4576890

ES” Conmission Exp, JAN. 12, 2024

    

 
‘41: 9 of 11
Case 01-39517-sgj7 Doc 292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page

 

Tex: LP s

DRIVER LICENSE

“ag OL 9 Clase C or
| Os Ofteen «» Exp 08/11/2024

| ‘s nos O8/1 1/1 970

>): BURGESS
| WENDY GAYE

46625 GEHRIG CIR
BURLESON Tx 76028

12 Restrictions NONE aa End NONE
tog-8 16 Hot 5"-02" 16 6ex F 18 Eyes HAZ
yn 16619980045043326904

   
   
O0__ Entered 09/08/20 14:41:33 Page 10 of 11

Cathy Talcott Larry Gaddes
2019-2020 President Secretary/Treasurer

 

Tax ASSESSOR-COLLECTORS
ASSOCIATION OF TEXAS
2020 Member
Wendy Burgess
Tarrant County
Tax Assessor-Collector
TAC ID # 248259
Case 01-39517-sgj7 Doc 292 Filed 09/08/20 Entered 09/08/20 14:41:33 Page 11 of11

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP

ATTORNEYS AT LAW
100 Throckmorton, Suite #300
Fort Worth, Texas 76102

817.877.4589
FAX 817.877.0601

September 4 _, 2020

U. S. Bankruptcy Court
1100 Commerce Street, Room 1254
Dallas, TX 75242

RE: United States Bankruptcy Court of the Northern District of Texas; Case No. 01-39517-
SGJ-7; Nortex Drug Distributors, Inc.; Application for Payment of Unclaimed Funds on
Deposit with the Treasury of the United States

Enclosed please find the following:

1. Application for Payment of Unclaimed Funds on deposit in the Treasury

2. The Proof of Claim filed in the referenced Bankruptcy case in March 2002, establishing

the basis for Tarrant County’s claim

Completed Form AO 213

4. The Statement of Authority (Affidavit) of Wendy Burgess, Tarrant County Tax Assessor
Collector, with copy of official government identification (DL# redacted)

»

Sincerely,

marr chaw (

Tina Mulholland
Director of Operations-Fort Worth Office

fe

Office of the United States Attorney

Attn: Unclaimed Funds b §

1100 Commerce St., 3° Floor ~ ofp 08 202

Dallas, TX 75242 : cy court
ct oF TEXAS
